Title: From Benjamin Franklin to Jonathan Shipley, 15 August 1771
From: Franklin, Benjamin
To: Shipley, Jonathan


My dear Lord,
London, Augt. 15. 1771
Many Thanks for your Letters to the Primate and Mr. Jackson; which I shall take care to forward if I should happen not to have an Opportunity of delivering them personally.
Your repeated kind Invitations are extreamly obliging. The Enjoyment of your Lordship’s Conversation, good Mrs. Shipley’s kind Care of me sick and well, and the ever-pleasing Countenances of the whole amiable Family towards me, make me always very happy when I am with you. But I must not abuse so much Goodness, by engrossing it. You have many other Friends, and I ought to be contented with my Turn.
I own that I do flatter my self that my Pamphlet upon Colds may be of some Use. If I can persuade People not to be afraid of their real Friend Fresh Air, and can put them more upon their guard against those insidious Enemies, full Living and Indolence, I imagine they may be somewhat happier and more healthy.
You guess’d rightly, that after my Fellow-Traveller had recover’d her Spirits, we did not want Conversation. The Story of the Noises at Hinton she did introduce, by intimating that having by Accident heard a Part, it had been thought proper to tell her  the whole; “but, says she, I do not believe any such thing, not a word of it; and I wonder that so sensible a Woman as Mrs. Rickets can be in the least uneasy about it.” I had not the smallest Suspicion of any Plot to draw the Story from me; and this Declaration, of her not at all believing any such things, was very proper to put me off my Guard, and induce me to talk freely on any of the Circumstances; so that I might have fallen into the Trap, if her knowing the whole already had not made me think it useless to mention any of them. I assure you she gave me no kind of Trouble on the Journey, behav’d in the most agreable womanly Manner all the Way, and was very entertaining.
I purpose to set out on Tuesday next for Ireland. I wish all kinds of Happiness to you all, being with the sincerest Esteem and Veneration for your Lordship, and much Affection (if that Word is permissible) for Mrs. Shipley, Your most obliged humble Servant
B Franklin
Bishop of St. Asaph
